UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7654



STEVEN LEWIS BARNES,

                Plaintiff - Appellant,

          v.


A. DELL DOBY, Sheriff; P.    HALL, Lieutenant; LIEUTENANT HARRIS;
LIEUTENANT KAREN JAGGARS;   NURSE KATHY; NURSE TERRY; STAFF WADE;
WAYNE ADAMS; JOHN DOE, of   the food department at Aiken Regional
Hospital; JOHN AND JANE      DOES, Staff at Edgefield Detention
Center,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(4:05-cv-02073-MBS)


Submitted:   May 13, 2008                   Decided:   July 23, 2008


Before TRAXLER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Lewis Barnes, Appellant Pro Se. Daniel C. Plyler, DAVIDSON,
MORRISON & LINDEMANN, PA, Columbia, South Carolina; Kathleen
Devereaux Cauthen, CAUTHEN LAW FIRM, Blythewood, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Steven Lewis Barnes appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.   Barnes v. Doby, No.

4:05-cv-02073-MBS (D.S.C. Sept. 30, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -